Citation Nr: 1451456	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1992 to April 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board notes that the Veteran filed a Notice of Disagreement with all the issues decided in the May 2010 rating decision.  However, in an August 2011 statement, the Veteran expressly withdrew all his pending claims, except his claim for entitlement to service connection for a bilateral hearing loss disability.  Additionally, the Veteran's June 2012 VA Form 9 only addressed his hearing loss claim.  Therefore, the other issues denied in the May 2010 rating decision are not before the Board.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for bilateral hearing loss was denied in an October 1998 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final October 1998 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  The Veteran does not have a hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final October 1998 rating decision is new and material; the criteria to reopen the claim for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2014).

3.  The criteria for establishing service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. §§ 3.303, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In a December 2009 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of information and evidence that must be submitted to reopen the claim based on new and material evidence, identified the evidence required to substantiate the service connection elements that were found insufficient in the prior denial on the merits, and provided general VCAA notice for the underlying service connection claim.  The letter also notified the Veteran how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied. 

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's service treatment records have been associated with the claims file.  VA provided the Veteran with an audiological examination in October 2011.  The audiology reports reflect that the audiologists reviewed the Veteran's claims file, recorded his current complaints, and rendered an appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

In his June 2012 VA Form 9, the Veteran stated that high frequency hearing loss was diagnosed during service and that his hearing loss had not improved.  He therefore asserted that the VA audiological examination, which did not find a hearing loss disability for VA purposes, was insufficient.  The Veteran is competent to report that he was diagnosed with high frequency hearing loss during service and that he experienced difficulty hearing post-service.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, he is not competent to diagnose a hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385 (2014) because determining whether hearing loss is present to a specified degree requires specialized testing, and there is no indication in the record that the Veteran has any audiological training.  
Other than the Veteran's assertions, there is no indication that the October 2011 audiological report is inadequate.  The examination was conducted by an audiologist, included a review of the claims file, audiometric testing, and the Maryland CNC test, which were deemed to produce valid results by the audiologist.  There is no indication that the Veteran has specialized medical or audiological training rendering him competent to assess the adequacy of the audiological testing.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).  Accordingly, based on the presumption of regularity the Board will presume that the VA examiner properly tested and correctly documented the Veteran's pure tone hearing thresholds.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  The Board finds that the October 2011 VA audiological report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In October 1997, the Veteran filed a claim to establish service connection for bilateral hearing loss.  The Veteran's claim was denied in an October 1998 rating decision because there was no evidence of hearing loss during active service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the October 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In December 2009, the Veteran filed a petition to reopen his claim.  The Veteran's petition was denied in a May 2010 rating decision, which confirmed and continued the prior denial.  A June 2012 statement of the case reopened the Veteran's claim and denied it on the merits.  Although the decision was reopened by the RO, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final October 1998 rating decision includes a VA audiological report and opinions and lay statements from the Veteran.  All the evidence is new, in that it was not previously of record at the time of October 1998 rating decision.  Furthermore, the evidence is material because it addresses in-service symptoms of hearing loss and the relationship between the Veteran's current hearing acuity and his active service.  As the evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is reopened.

Service Connection

The Board is free to consider the now reopened claim on the merits because the RO did reopen and address the claim on the merits as well.  There is no due process violation if the Board considers the merits of the claim.

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought, specifically a hearing loss disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also insufficient evidence of a hearing loss disability for VA purposes at any point during the claim period or shortly before the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the evidence is against finding that the Veteran has a current hearing loss disability for VA purposes.  Pursuant to 38 C.F.R. § 3.385 (2014), hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  Id. 

The relevant evidence of record includes an October 2011 VA audiological examination, which fails to show hearing impairment for VA purposes.  Audiometric testing revealed the following pure tone thresholds in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
20
30
LEFT
20
20
25
30
35

Speech recognition scores using the Maryland CNC were 96 percent bilaterally.

The foregoing VA audiological report provides the only audiometric and speech recognition findings during the period on appeal, and those findings do not show a hearing disability for VA purposes.  38 C.F.R. § 3.385 (2014).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

While the Veteran may be competent to state that he has hearing difficulty, as a layperson, he is not competent to diagnose a hearing loss disability as defined by 38 C.F.R. § 3.385 (2014).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, determining whether there is a hearing loss disability for VA purposes requires specialized testing, and there is no indication that the Veteran has any audiological training.  Moreover, the October 2011 VA audiological examination was conducted by an audiologist, included a review of the claims file, and included audiometric testing that was deemed by the examiner to have produce valid results.  Thus, the Board affords the examination report significantly more probative weight than the Veteran's lay assertions as to the presence of his claimed hearing loss disability. 

As the most probative evidence of record reflects that the Veteran does not have a current hearing loss disability, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is needed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against entitlement to service connection for a bilateral hearing loss disability, the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  









ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


